DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the plug in pin" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regnier (US 7,997,940).
In regard to claim 1, Regnier discloses a pyrotechnical connecting interface of a pyrotechnical vehicle safety device, comprising a socket 2 which includes a housing with a
plug-in port 4 for accepting a plug 3 and comprising pins 11 ending in the plug-in port 4 via which electricity for activating a pyrotechnical charge can flow, the housing having a peripheral wall 7 which surrounds end portions of the pins 11 at a distance thereof and which ends in
an end face 6 on the side facing the plug 3, wherein an annular undercut 9 for interlocking
engagement with three associated latching fingers 17 on the plug side are formed on
the inner face of the peripheral wall 7, wherein the annular undercut 9 is entirely closed axially and radially outward.
However, Regnier does not disclose the housing being an injection-molded housing, three radial undercuts being spaced apart from each other in the peripheral direction, and the three radial undercuts are manufactured by injection molding.
	Although, Regnier does not disclose three separate radial undercuts as the claimed invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Regnier by constructing the annular undercut 9 into three radial undercuts since applicants have not disclosed that having three radial undercuts instead of one annular undercut as disclosed by Regnier solves any stated problem or is for any particular purpose and it appears that the interlocking engagement would perform equally well with the one annular undercut 9 connecting the three latching fingers 17 on the plug 3 and further, it has been held to be within the general skill of a worker in the art to make singular part as plural parts as a matter of obvious engineering choice.  Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969).	


In regard to claim 2, Regnier discloses the exposed end portions of the pins11 are located completely inside the plug-in port 4 and/or the pins 11 are embedded in the
socket 2, especially in an end wall 8 of the socket 2.

In regard to claim 3, Regnier discloses the end wall 8 includes an outer wall portion merging integrally into the peripheral wall 7 and having an opening 13, and the opening 13 is closed by a stopper (see illustrated drawing below) cast into the latter through which the pins 11 are protruding.

	In regard to claim 4, Regnier discloses the end wall 8 has at least one axial extension
 (see fig. 2) asymmetrical toward a central axis 5, especially a T-shaped extension in the
axial view, toward the plug-in port 4 in the area of the pins 11.

In regard to claim 5, Regnier discloses the plug-in port 4 is water-tight except for a port mouth delimited by the peripheral wall 7.

In regard to claim 6, Regnier discloses the end face 6 is circumferential while it is peripherally closed and planar.


Regnier discloses the annular undercut 9 is closed off at its end close to the end face 6 by a radial delimiting area 10, especially wherein an opposite delimiting area 10’ (see illustrated drawing below) extends tapered toward the center of the plug-in port 4.

In regard to claim 8, Regnier discloses a plug 3 insertable into the plug-in port 4 which
has at least one head 3b protruding into the plug-in port 4 and including a seat for the pins 11, wherein the plug 3 has a counter end face 23a which is opposed to the end face 6 of the socket 2 and seals the opposite end face 6, especially via an O-ring 25 positioned between the counter end face 23a and the end face 6, in a water-tight manner.

In regard to claim 9, Regnier as modified by the case law and Official Notice has been discussed above.
Regnier discloses the plug 3 has three axial latching fingers 17 which are integrally formed and each of which includes a hook-shaped end 20 for engaging in the respective undercut 9.
[AltContent: textbox (10’)][AltContent: connector][AltContent: textbox (stopper)][AltContent: connector]
    PNG
    media_image1.png
    534
    580
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 10-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide, teach or suggest after filling the cavity with plastic material by one single filling process, forming and ejecting the at least one subarea of the socket by moving the at least one angular ejector along the inner inclined face of the mold core in the direction of an ejecting direction, wherein the ejecting direction forms a demolding angle having an angular value between 1° and 10°, especially an angular value from 2° to 5°, with the longitudinal axis of the mold core.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
8/13/2021


/THO D TA/Primary Examiner, Art Unit 2831